                             1   Edward E. Sipes, Esq. (SBN 172453)
                                 Scott J. Sterling, Esq. (SBN 221981)
                             2   Jennifer P. Taton, Esq. (SBN 287747)
                                 CHRISTENSEN HSU SIPES LLP
                             3   1629 Cravens Avenue
                                 Torrance, CA 90501
                             4   Tel. (310) 222-8607 / Fax (310) 222-8680
                                 Ed@chs.law
                             5   Scott@chs.law
                                 JenniferT@chs.law
                             6
                                 Attorneys for Defendant
                             7   GALLAGHER BASSETT SERVICES, INC.
                             8
                                                     UNITED STATES DISTRICT COURT
                             9
                                      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVSION
                            10

                            11   HRN SERVICES INC., a California      ) Case No.: CV-18-1085-R (lead)
                                 corporation,                         ) Consolidated with CV-18-1164-R
CHRISTENSEN HSU SIPES LLP




                            12                                        )
                                               Plaintiff,             )
                            13   vs.                                  )
                                                                      ) JUDGMENT
                            14   XL SPECIALTY INSURANCE               )
                                 COMPANY, an Illinois corporation, ) Action filed: January 2, 2018
                            15   doing business in California; DOES 1 )
                                 to 20, inclusive,                    )
                            16                                        )
                                               Defendants.            )
                            17                                        )
                                 TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                            18
                                       Defendant GALLAGHER BASSETT SERVICES, INC.’s (“GB”) Motion
                            19
                                 for Summary Judgment as to the Complaint filed by Plaintiff HRN SERVICES
                            20
                                 INC. (“HRN”) was taken under submission on December 10, 2018 by the
                            21
                                 Honorable Manuel Real, District Judge Presiding.
                            22
                                       Pursuant to the January 7, 2019 Order granting GB’s Motion for Summary
                            23
                                 Judgment, IT IS ORDERED AND ADJUDGED that HRN shall take nothing, that
                            24
                                 HRN’s claims against GB are all dismissed with prejudice, that GB shall have
                            25
                                 judgment entered against HRN on all claims, and that GB shall recover its costs.
                            26

                            27   Dated: January 30, 2019
                            28                                         United States District Judge
                                                                         -1-
                                                                                                            JUDGMENT
                                                                                                 Case No.: CV-18-1085-R
